STRIKE; Order issued December 21, 2012.




                                              In The
                                 nurt nf Apiati
                         FiftI! Oitrict nf xc,t at 1aftai
                                      No, 05-11-01442-CR


                                ANTHONY PEACE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                            Trial Court Cause No. F10-1235-Y


                                         ORDER
                          Before Justices Moseley, Fillmore, and Myers

        Appellant Anthony Peace filed a July 30, 2012 pro se Supplemental Brief attempting to raise

additional issues in his appeal beyond those raised by Peace’s counsel in Peace’s opening brief.

Peace is not entitled to hybrid representation on appeal. See Exparie Taylor, 36 S.W.3d 883, 887

(Tex. Crim. App. 2001)(per curiam); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. IPanel

Op.j   1981). Accordingly, we STRIKE the July 30, 2012 pro se Supplemental Brief.


                                                                           .
                                                                                  -




                                                       ROBERT M. FILLMORE
                                                       JUSTICE